11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Douglas Black and Robin Black                * From the 35th District
as Trustees of the Black Family Trust,         Court of Brown County,
                                               Trial Court No. CV1107265A.

Vs. No. 11-13-00309-CV                       * November 30, 2015

David Chilcote, Ashley Chilcote              * Memorandum Opinion by Wright, C.J.
and Mary King f/k/a Mary Cox,                  (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court, and we remand this cause to the trial
court for further proceedings. The costs incurred by reason of this appeal are
taxed against David Chilcote, Ashley Chilcote and Mary King f/k/a Mary Cox.